


EXHIBIT 10.21

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

THE TORO COMPANY AMENDED AND RESTATED 2010 EQUITY AND INCENTIVE PLAN

 

This Agreement (this “Agreement”) dated [             ] (“Grant Date”), between
The Toro Company, a Delaware corporation (“Toro”), and [             ] (“you”)
sets forth the terms and conditions of the grant to you of a restricted stock
unit (“RSU”) award (this “RSU Award”) of [         ] shares of common stock, par
value $1.00 per share, of Toro (“Award Shares”) under The Toro Company Amended
and Restated 2010 Equity and Incentive Plan, as such plan may be amended from
time to time (the “Plan”).  This RSU Award is subject to all of the terms and
conditions set forth in the Plan, this Agreement and the RSU Award Acceptance
Agreement should you decide to accept this RSU Award.  All of the terms in this
Agreement and the RSU Award Acceptance Agreement that begin with a capital
letter are either defined in this Agreement or in the Plan.  For purposes of
this Agreement and the RSU Award Acceptance Agreement, any reference to
“Employer” shall mean the entity (Toro or any Affiliate or Subsidiary) that
employs you.

 

1.                                      Vesting and Forfeiture.

 

(a)                                 Except as provided in Sections 1(b), 1(c),
5, 6 and 7 of this Agreement, your interest in the Award Shares will vest and
the Award Shares will become issuable [on the         anniversary after the
Grant Date/in          as equal as possible installments on each of the
               anniversaries after the Grant Date].

 

(b)                                 If your employment or other service with the
Employer is terminated by reason of your death or Disability before your
interest in all of the Award Shares subject to this RSU Award has vested and
become issuable under Section 1(a), then you will forfeit all of the Award
Shares subject to this RSU Award except those Award Shares that had been
previously issued pursuant to Section 1(a) as of the date your employment or
service with the Employer terminates.

 

(c)                                  If your employment or other service with
the Employer is terminated for any reason, other than your death or Disability,
before your interest in all of the Award Shares subject to this RSU Award has
vested and become issuable under Section 1(a), then you will forfeit all of the
Award Shares subject to this RSU Award except those Award Shares that had been
previously issued pursuant to Section 1(a) as of the date your employment or
service with the Employer terminates.

 

(d)                                 Notwithstanding anything to the contrary in
the Plan, and unless otherwise determined by the Committee in its sole
discretion, your termination date shall be the date on which your active
employment or other service ceases and shall not be extended by any notice of
termination of employment or severance period provided to you by contract or
practice of Toro or the Employer or mandated under local law, unless otherwise
required by applicable law.

 

2.                                      Shareholder Status.  You will have no
rights as a shareholder of Toro with respect to the Award Shares subject to this
RSU Award until such Award Shares have been issued pursuant to Section 1 of this
Agreement.  Notwithstanding the generality of the foregoing, you shall not be
entitled to vote any of the Award Shares subject to this RSU Award until such
Award Shares

 

1

--------------------------------------------------------------------------------


 

have been issued pursuant to Section 1 of this Agreement or receive any
dividends declared prior to the issuance of such Award Shares or otherwise
exercise any incidents of ownership with respect to such Award Shares until such
Award Shares have been issued pursuant to Section 1 of this Agreement.

 

3.                                      Dividend Equivalent Rights.  This RSU
Award shall include a right to corresponding Dividend Equivalents.  Such
Dividend Equivalents shall be subject to the same vesting requirements and
forfeiture provisions as this RSU Award, and shall be settled in the form of
Shares at the same time that the vested RSU Award is settled as provided in
Section 1 above.  For purposes of this Agreement and the RSU Award Acceptance
Agreement, the term “Award Shares” includes all Dividend Equivalents accrued for
the RSU Award.

 

4.                                      Issuance of Award Shares.  As soon as
practicable after each date as of which Award Shares subject to this RSU Award
become vested pursuant to Section 1 of this Agreement, Toro shall issue and
deliver to you in book-entry or certificate form such number of Award Shares or
issue and deposit such number of Award Shares for your benefit with any broker
with which you have an account relationship or Toro has engaged to provide such
services under the Plan.

 

5.                                      Adverse Action.  In addition to the
other rights of the Committee under the Plan, if you are determined by the
Committee, acting in its sole reasonable discretion, to have taken any action
that would constitute an Adverse Action, (a) all of your rights under the Plan
and any agreements evidencing an Award granted under the Plan, including this
Agreement evidencing this RSU Award, then held by you shall terminate and be
forfeited without notice of any kind, and (b) the Committee in its sole
discretion may require you to surrender and return to Toro all or any Award
Shares received, or to disgorge all or any profits or any other economic value
(however defined by the Committee) made or realized by you, during the period
beginning one (1) year prior to your termination of employment or service with
the Employer, in connection with any Awards granted under the Plan, including
this RSU Award, or any Award Shares issued upon the exercise or vesting of any
Awards, including this RSU Award.  This Section 5 shall not apply following a
Change of Control.

 

6.                                      Clawback, Forfeiture or Recoupment.  Any
Award Shares issued to you under this RSU Award will be subject to the
forfeiture provision contained in Section 13.6(b) of the Plan as well as any
other or additional “clawback,” forfeiture or recoupment policy adopted by Toro
either prior to or after the date of this Agreement

 

7.                                      Change of Control.  In the event of a
Change of Control, the provisions of the Plan applicable to a Change of Control
will apply to this RSU Award.

 

8.                                      Other Laws.  Toro shall have the right
to refuse to issue to you or transfer Award Shares subject to this RSU Award if
Toro acting in its absolute discretion determines that the issuance or transfer
of such Award Shares might violate any applicable law or regulation.

 

9.                                      Tax Withholding.  Toro will deduct or
withhold from the Award Shares any federal, state, local or other taxes of any
kind, domestic or foreign, that Toro or any plan administrator of the Plan, as
applicable, reasonably determines is required by law to be withheld with respect
to income recognized in connection with this RSU Award or will take such other
action as may be

 

2

--------------------------------------------------------------------------------


 

necessary in the opinion of Toro to satisfy all obligations for the payment of
such taxes.  Any Award Shares withheld to pay such tax withholding obligations
will be valued at their Fair Market Value on the date the withholding is to be
determined, but such withholding shall not exceed an amount of withholding based
on the maximum statutory tax rates in your applicable tax jurisdictions (unless
a lesser amount of withholding is required to avoid the classification of the
RSU Award as a liability on Toro’s consolidated balance sheet or other adverse
accounting treatment).

 

10.                               No Transfer. You may not transfer this RSU
Award, the Award Shares or any rights granted under this RSU Award other than by
will or applicable laws of descent and distribution or, if approved by the
Committee, pursuant to a qualified domestic relations order entered into by a
court of competent jurisdiction.

 

11.                               No Right to Continue Employment or Service. 
Neither the Plan, this RSU Award, nor any related material shall give you the
right to continue in employment by or perform services to the Employer or shall
adversely affect the right of the Employer to terminate your employment or
service relationship with or without cause at any time.

 

12.                               Electronic Delivery.  Toro, in its sole
discretion, may decide to deliver any documents related to this RSU Award
granted to you under the Plan by electronic means.  You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by Toro
or a third party designated by Toro.

 

13.                               Governing Law.  This Agreement and the RSU
Award Acceptance Agreement shall be construed, administered and governed in all
respects under and by the applicable laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction.

 

14.                               Venue.  In accepting this RSU Award, you are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of the State of Minnesota of the United States of America to resolve any
and all issues that may arise out of or relate to this RSU Award and this
Agreement.

 

15.                               Binding Effect.  This Agreement shall be
binding upon Toro and you and its and your respective heirs, executors,
administrators and successors.

 

16.                               Conflict.  To the extent the terms of this
Agreement or the RSU Award Acceptance Agreement are inconsistent with the Plan,
the provisions of the Plan shall control and supersede any inconsistent
provision of this Agreement or the RSU Award Acceptance Agreement.

 

17.                               Non-Negotiable Terms.  The terms of this
Agreement and the RSU Award Acceptance Agreement are not negotiable, but you may
refuse to accept this RSU Award by notifying Toro’s Vice President, Secretary
and General Counsel or Managing Director, HR & Total Rewards, as applicable, in
writing.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution or electronic acceptance of
the attached RSU Award Acceptance Agreement.

 

[             ], 20[  ]

By:

 

 

President and CEO

 

4

--------------------------------------------------------------------------------


 

RSU AWARD ACCEPTANCE AGREEMENT

 

I hereby agree to the terms and conditions governing the RSU Award as set forth
in the RSU Award Agreement, this RSU Award Acceptance Agreement and as
supplemented by the terms and conditions set forth in the Plan.

 

In accepting the RSU Award, I hereby acknowledge that:

 

(a)                                 The Plan is established voluntarily by Toro,
it is discretionary in nature and it may be modified, amended, suspended or
terminated by Toro at any time, unless otherwise provided in the Plan, the RSU
Award Agreement or this RSU Award Acceptance Agreement;

 

(b)                                 The grant of the RSU Award is voluntary and
occasional and does not create any contractual or other right to receive future
RSU Awards, or benefits in lieu of RSU Awards, even if RSU Awards have been
granted repeatedly in the past;

 

(c)                                  All decisions with respect to future RSU
Award grants, if any, will be at the sole discretion of Toro;

 

(d)                                 I am voluntarily participating in the Plan;

 

(e)                                  The RSU Award is an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to Toro or the Employer, and which is outside the scope of my employment
contract, if any;

 

(f)                                   The RSU Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for Toro or the Employer;

 

(g)                                  In the event I am not an employee of Toro,
the RSU Award will not be interpreted to form an employment contract or
relationship with Toro; and furthermore, the RSU Award will not be interpreted
to form an employment contract with Toro;

 

(h)                                 The future value of the Award Shares subject
to the RSU Award is unknown and cannot be predicted with certainty and if the
RSU Award vests and the Award Shares become issuable in accordance with the
terms of the RSU Award Agreement and this RSU Award Acceptance Agreement, the
value of those Award Shares may increase or decrease;

 

(i)                                     In consideration of the grant of the RSU
Award, no claim or entitlement to compensation or damages shall arise from
termination of the RSU Award or diminution in value of the RSU Award or Award
Shares acquired upon vesting of the RSU Award resulting from termination of my
employment or service by Toro or the Employer (for any reason whatsoever and
whether or not in breach of applicable labor laws) and I hereby irrevocably
release Toro and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by acceptance of the RSU Award, I shall be
deemed irrevocably to have waived my entitlement to pursue such claim;

 

5

--------------------------------------------------------------------------------


 

(j)                                    In the event of termination of my
employment or other service (whether or not in breach of local labor laws), my
right to receive the RSU Grant and vest in the RSU Grant under the Plan, if any,
will terminate effective as of the date of termination of my active employment
or other service as determined in the sole discretion of the Committee and will
not be extended by any notice of termination of employment or severance period
provided to me by contract or practice of Toro or the Employer or mandated under
local law; furthermore, in the event of termination of my employment or other
service (regardless of any contractual or local law requirements), my right to
vest in the RSU Award after such termination, if any, will be measured by the
date of termination of my active employment or other service and will not be
extended by any notice of termination of employment or severance period provided
to me by contract or practice of Toro or the Employer or mandated under local
law;  the Committee shall have the sole discretion to determine the date of
termination of my active employment or other service for purposes of the RSU
Award;

 

(k)                                 Neither Toro nor the Employer is providing
any tax, legal or financial advice, nor is Toro or the Employer making any
recommendations regarding my participation in the Plan, my acceptance of the RSU
Award, my acquisition of the Award Shares upon vesting of the RSU Award or any
sale of the Award Shares; and

 

(l)                                     I have been advised to consult with my
own personal tax, legal and financial advisors regarding my participation in the
Plan before taking any action related to the Plan.

 

I hereby acknowledge that I have received electronically a copy of the Plan, the
U.S. Prospectus relating to the Plan and Toro’s most recent Annual Report on
Form 10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the U.S. Prospectus or any future Prospectuses
relating the Plan and copies of all reports, proxy statements and other
communications distributed to Toro’s security holders generally by email
directed to my Toro email address.

 

Note:  If you do not wish to accept the RSU Award on the terms stated in the RSU
Award Agreement or this RSU Award Acceptance Agreement, please immediately
contact Toro’s Vice President, Secretary and General Counsel or Managing
Director, HR & Total Rewards, as applicable, to decline the grant.

 

6

--------------------------------------------------------------------------------
